DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Acknowledgement is made to Applicant’s response filed 01/19/2022.
	Claims 4-23 are pending.
	Claims 16-23 are withdrawn as being directed to a non-elected group or species.
	Claims 4-15 are currently under consideration to the extent that they read upon Applicant’s elected species.  It is noted that in the process of searching Applicant’s elected species of powder that the Examiner came across art that read upon the species of liquid.  For the sake of compact prosecution, the species has been expanded to include liquid.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 4-15 (all claims currently under consideration) is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kageyama et al (US 2009/0029006).
	Kageyama exemplifies a composition comprising citric acid in an amount of 0.09 parts by weight, sodium citrate in an amount of 0.05 parts by weight, and L-ascorbic 
	It is noted that the instant claims have several recitations that are deemed intended use.  These include recitations directed to the composition “for enhanced protein digestion”, the composition being capable of being “added into a protein nutritional supplement”, and the recitations of what the composition can enhance at particular pH’s.  Applicant is reminded that the intended use of a product claim carries no patentable weight unless it imparts a structural limitation.  See MPEP 2111.02.  Therefore, since the intended uses of the composition are merely identifying that the composition can have said effect or be used in said particular manner, and are not imparting a structural limitation, it is the Examiner's position that the composition is capable of performing the intended use.
	It is also noted that a composition cannot be separated from its properties, as such, since the composition of the prior art is the same as the composition as instantly claimed, said composition would necessarily have the same properties, including pH.  It is noted that MPEP 2112.01 states: “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TREVOR M LOVE whose telephone number is (571)270-5259. The examiner can normally be reached M-F typically 6:30-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 5712726175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TREVOR LOVE/Primary Examiner, Art Unit 1611